EXHIBIT EMPLOYMENT AGREEMENT This Agreement is made as of the 7th day of September 2005 (the “Effective Date”), by and between WMS GAMING INC., a Delaware corporation, with offices at 800 S. Northpoint Boulevard, Waukegan, Illinois60085 (hereinafter called the "Corporation") and Larry J. Pacey, an individual residing at 3002 Rennes Court, Northbrook, Illinois60062 (hereinafter called "Employee"). WITNESSETH: WHEREAS, Employee and the Corporation are parties to that certain Employment Agreement dated as of July 22, 2004 (the “Original Agreement”); WHEREAS, Employee and the Corporation desire to amend and restate the Original Agreement in its entirety as hereinafter set forth; and WHEREAS, the Corporation desires to employ Employee and Employee is willing to accept such employment on the terms and subject to the conditions hereinafter set forth. NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth, the parties hereto agree as follows: 1.Employment by Corporation.The Corporation hereby agrees to employ Employee to perform such duties on behalf of the Corporation and its affiliates as the Chief Executive Officer or the Board of Directors of the Corporation ("Management"), may from time to time determine, including without limitation, duties with respect to the design and development of gaming devices (“Games”) to be manufactured and sold or leased by the Corporation or by one or more of the other corporations under common control with the Corporation (“Affiliates”).Employee’s title shall be Senior Vice President – Product Development, reporting to the Executive Vice President and Chief Operating Officer, which title and reporting may change at any time in the sole discretion of Management. 2.Employee's Acceptance of Employment.Employee hereby accepts such employment and agrees that throughout the period of his employment hereunder he will devote his full time, attention, knowledge and skills, faithfully, diligently and to the best of his ability, in furtherance of the business of the Corporation and its Affiliates, he will perform the duties assigned to him pursuant to Paragraph 1 hereof, subject, at all times, to the direction and control of Management and he will do such reasonable traveling as may be required of him in the performance thereof. Employee shall at all times be subject to, observe and carry out such rules, regulations, policies, directions and restrictions as the Corporation shall from time to time establish. During the period of his employment by the Corporation, Employee agrees to be bound by the Corporation's Code of Conduct and any amendments adopted thereto, a copy of which Employee hereby acknowledges he has received and read, and Employee agrees that he shall not, without the prior written approval of Management, directly or indirectly, accept employment or compensation from or perform services of any nature for, any business enterprise other than the Corporation or other corporations under common control with the Corporation (its “Affiliates”) and such enterprises previously disclosed to the Corporation in writing. 3. Term. Employee shall be employed for a term ("Term") of two (2) years commencing on the date hereof.
